DETAILED ACTION
This Non-Final action is responsive to the application filed on 11/6/2020.

Claims 1-16 are pending. Claims 1, 7 and 11 are the independent claims.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 




Specification
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
5.	The abstract is objected to because of minor grammatical error, it repeats the phrase “is provided is provided…”. Appropriate corrections are required.

Drawings
The Drawings filed on 11/6/2020 have been approved.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter.  The claims recites” …the system comprising…” only software components such as a rendering module etc. the claim fails to include a hardware element such as a CPU, memory etc. as part of the system itself nor being embodied in a non-transitory computer readable storage medium for a software system. The claim is not statutory since the system itself only describes a series of abstract steps with no device for implementation or storage for any practical application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felder (U.S. Pub 2014/0101248, published Apr. 10, 2014).
Regarding Independent claim 1, Felder discloses A computer-implemented method to display data related to a social feed on a mobile device, the method comprising: 
displaying the social feed on the mobile device (see abstract & Fig. 2A);
 receiving a user input selecting an element of the social feed (See Fig. 9, discloses selecting an element of the feed S904); 
redirecting the user to a website associated with the element of the social feed (see Fig. 9 & paragraph 64, discloses redirecting the user to a site associated with the element for sharing item to users compass server); 
displaying the website, including web site navigation controls, on a portion of the display of the mobile device (see Fig. 9, discloses displaying navigation controls); and 
displaying the user's comment in a portion of the display separate from the website display portion (see Fig. 9, discloses displaying user comment in a separate portion of the website); 
wherein displaying the website includes displaying the website on a fully feature browser instead of rendered on a mobile browser or web view (see Fig. 12 & paragraph 65, discloses support for displaying the website on a fully feature browser such as desktop web browser).
Regarding Dependent claim 2, with dependency of claim 1, Felder discloses wherein the mobile device includes a mobile browser or mobile application (see Fig. 9 & paragraphs 62-66, including the explanation provided in the Independent claim).
Regarding Dependent claim 3, with dependency of claim 1, Felder discloses wherein the mobile device is a mobile phone, tablet or touchscreen laptop (see Fig. 9 & paragraphs 62-66, including the explanation provided in the Independent claim).
Regarding Dependent claim 4, with dependency of claim 1, Felder discloses wherein the method of receiving user input includes tapping on the user post (see Fig. 9 & paragraphs 62-66, including the explanation provided in the Independent claim).
Regarding Dependent claim 5, with dependency of claim 1, Felder discloses wherein swiping left on the comment and display portion of the display switches the display to the next user's comment from the social feed (see Fig. 9 & paragraphs 62-66, including the explanation provided in the Independent claim).
Regarding Dependent claim 6, with dependency of claim 1, Felder discloses whereby a right swipe input on the comment displays the previous Post activity from the feed (see Fig. 9 & paragraphs 62-66, including the explanation provided in the Independent claim).
Regarding Independent claim 7, Felder discloses A computer-implemented method to create a social media post on a mobile device, the method comprising: 
displaying a web page on a browser on the mobile device (see paragraphs 24, 108 & Fig. 12, discloses displaying a webpage on the mobile device);
 scrolling to an area on the browser (see fig. 17B discloses navigating the users dashboard on the mobile devices); 
receiving an input to create a post (see paragraph 88 & Fig. 26, discloses receiving input to create a message);
 receiving the post content from the user (see paragraph 88 & Fig. 26, discloses receiving the message has post content to the users compass server for publication);
 providing a mechanism to receive a user input to publish the post content (see paragraph 88 & Fig. 26, discloses receiving the message has post content to the users compass server for publication); 
sending the post content to a server (see paragraph 88 & Fig. 26, discloses receiving the message has post content to the users compass server for publication); 
distributing the post content to a plurality of mobile devices (see paragraph 88 & Fig. 26, discloses receiving the message has post content to the users compass server for publication to other mobile devices that are part of the users compass group); and 
displaying the post content on the mobile device (see paragraph 88 & Fig. 26, discloses receiving the message has post content to the users compass server for publication and display); 
wherein the created post content is restricted to be displayed in an area of the mobile device display (see Fig. 9, wherein shared content is posted content that is restricted for display in a particular area of the mobile display).
Regarding Dependent claim 8, with dependency of claim 7, Felder discloses wherein the post content is selected from a list consisting of text input, video attachment, file attachment, multi-media attachment, audio recording and video recording (see Fig. 9 & paragraphs 62-66, including the explanation provided in the Independent claim).
Regarding Dependent claim 9, with dependency of claim 7, Felder discloses wherein the user can select whether the created post content can be selected to be either public or private view by the user publishing the post content (see Fig. 9 & paragraphs 62-66, including the explanation provided in the Independent claim).
Regarding Dependent claim 10, with dependency of claim 7, Felder discloses wherein advertising is inserted as an additional element of the published post content (see Fig. 9 & paragraphs 62-66, including the explanation provided in the Independent claim).
Regarding Independent claim 11, Felder discloses A system of displaying messages relating to at least one specific element of online content within a document, the system comprising: 
a rendering module to a display at least one element of a web page (see Fig. 12, discloses rendering an element of a web page); 
a user interface for a user to select at least one element of the web page (see fig. 14, discloses an interface for selecting an element of the page); 
a form for a user to add commentary to the at least one element of the web page (see Fig. 9, discloses a form for adding comments to the element of the page); 
a data format for associating the commentary to the element of the web page (see Fig. 9 & paragraph 64, discloses a form for adding comments to the element of the page); 
a user interface display to share the commentary in an ordered list (see Fig. 9 & paragraph 64, discloses sharing the comments in an ordered list); and 
a centralized data store for making the ordered list accessible to a second user (see Fig. 9 & paragraph 64, discloses a centralized data store comprising the users compass server); 
wherein the web pages are linked to allow navigation from one web page to another web page (see Fig. 9 & paragraph 64, wherein the pages are linked to allow navigation between them); 
wherein the commentary is at least one of an icon, text, an emoji, an image, and a sound file (see Fig. 9 & paragraph 64, wherein the comment comprises text and image data).
Regarding Dependent claim 12, with dependency of claim 11, Felder discloses wherein post content from the user is selected from a list consisting of text input, video attachment, file attachment, multi-media attachment, audio recording and video recording (see Fig. 9 & paragraphs 62-66, including the explanation provided in the Independent claim).
Regarding Dependent claim 13, with dependency of claim 11, Felder discloses wherein the user can select whether the created post content can be selected to be either public or private view by the user publishing the post content (see Fig. 9 & paragraphs 62-66, including the explanation provided in the Independent claim).
Regarding Dependent claim 14, with dependency of claim 11, Felder discloses wherein advertising is inserted as an additional element of the published post content (see Fig. 9 & paragraphs 62-66, including the explanation provided in the Independent claim).
Regarding Dependent claim 15, with dependency of claim 11, Felder discloses wherein the commentary is a text based comment (see Fig. 9 & paragraphs 62-66, including the explanation provided in the Independent claim).
Regarding Dependent claim 16, with dependency of claim 11, Felder discloses wherein the commentary is at least one of an icon, an emoji, a photograph, and a sound file (see Fig. 9 & paragraphs 62-66, including the explanation provided in the Independent claim).
It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 
Conclusion
References Cited
12.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Dayon et al. (U.S. Pub 2015/0019575) discloses “Filtering Content Of One OR More Feeds In An Enterprise Social Networking System Into User-Customized Feed Channels”
Macaskill (U.S. Pub 2013/0054699) discloses “Filtering Social Networking Content”
Marra et al. (U.S. Pub 2013/0088484) discloses “Displaying Content Items Related To A Social Network Group”
Childs et al. (U.S. Pub 2020/0143000) discloses “Customized Display Of Emotionally Filtered Social Media Content”
Klein et al. (U.S. Pub 2015/0161663) discloses “Milestone Driven Data Feed Systems And Methods For Live Events”
Van Hoff (U.S. 9,473,587) discloses “Relevance-Based Aggregated Social Feeds”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
12/3/2022